Title: To Benjamin Franklin from James Parker, 25 April 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork Wednesday Night April 25, 1770
Some Hours after I had sent my Letter to the Office to go with this Packet, Mr. Colden’s young Man brought me the inclosed Bill of Exchange for £50 Sterling which he offered me as he had just bought it @ 62½——and it being 2½ per Cent. cheaper than any to be got, I took it drawn this Day, Henry Thompson on Messrs. Pearson & Baillie of Liverpool——on which I instantly wrote this, as the Mail closes in an Hour.
Lewis was just now here, he came to thank me for the Assistance I had given him, to help him escape &c. He intreated I would not write the News to his Father——he promises Amendment of Life, so I submit to you not to acquaint his Friends with it. He may thank your Name for the Judge’s favourable Opinion of him, from Your most obliged Servant
James Parker.
 
Addressed: To / Dr Benjamin Franklin / Craven Street / London / per Lord Hide Packet
